Exhibit 10.98
FORM OF
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made and entered into
as of the _____ day of ________ by and between CHROMCRAFT REVINGTON, INC. (the
“Company”), a Delaware corporation, and                      (the “Director”),
WITNESSETH:
WHEREAS, the Company maintains a Directors’ Stock Plan, as currently in effect
or as may hereafter be amended (the “Plan”), pursuant to which non-employee
directors of the Company receive awards of restricted stock or stock options as
determined by the Company’s Compensation Committee; and
WHEREAS, the Director was re-elected as a member of the Board of Directors of
the Company at the Company’s annual meeting of stockholders held on ________
and, accordingly, the Director received an award of _____ shares of restricted
common stock of the Company under the Plan; and
WHEREAS, the Plan provides that such award of restricted common stock shall be
evidenced by a written award agreement and shall be restricted in accordance
with the terms of the Plan and this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises, the issuance of
restricted common stock of the Company to the Director, the respective
covenants, agreements and obligations contained in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Director hereby agree as follows:
1. Award of Restricted Stock. Subject to the terms and conditions of the Plan
and this Agreement, the Company hereby agrees to issue to the Director a total
of ______________ shares of common stock of the Company, which shares shall be
issued under the Plan and be restricted in accordance with the Plan and this
Agreement (the “Restricted Stock”).
2. Award Date. The Award Date for the Award of the Restricted Stock is
____________ (the “Award Date”).
3. Period of Restriction; Vesting of Restricted Stock. The Period of Restriction
with respect to the Award of the Restricted Stock shall begin on ___________ and
shall end and lapse on the one-year anniversary of the Award Date (the “Period
of Restriction”). Upon the end or lapse of the Period of Restriction, the shares
of Restricted Stock shall vest only so long as the Director is still serving as
a member of the Board of Directors at the time that the Period of Restriction
shall have ended or lapsed. Notwithstanding the foregoing provisions of this
Section 3, the Period of Restriction shall end and lapse (and all of the shares
of Restricted Stock shall become fully vested) prior to the one-year anniversary
of the Award Date in the event of a Director’s death or Disability, or in the
event of a Change in Control, during the Period of Restriction as provided in
the Plan. There shall be no other conditions or performance measures, targets or
goals or any other requirement that must be satisfied or achieved in order for
the shares of Restricted Stock to become vested. Shares of Restricted Stock that
have not become vested by the end of the Period of Restriction shall be
forfeited and revert back to the Company, and the Director (and any party
claiming by or through the Director) shall have no rights or claims to such
shares.

 

 



--------------------------------------------------------------------------------



 



4. Dividend, Voting and Other Rights. During the Period of Restriction and until
the shares of Restricted Stock shall become vested or have been forfeited, the
shares of Restricted Stock shall be issued and outstanding for all corporate
purposes and the Director shall be entitled to (a) receive all dividends and
distributions, if any, paid with respect to the shares of Restricted Stock,
(b) exercise all voting rights with respect to the shares of Restricted Stock,
and (c) exercise and possess all other rights and attributes of ownership of the
shares of Restricted Stock, except with respect to the transferability of such
shares and as provided otherwise in the Plan and this Agreement.
5. Certain Agreements of the Director. The Director hereby understands and
agrees as follows:
(a) none of the shares of Restricted Stock have been registered or qualified
under any federal or state securities laws and are being issued by the Company
in reliance upon certain exemptions from registration or qualification under
such laws;
(b) because the shares of Restricted Stock have not been registered or qualified
under any federal or state securities laws and because the Director may be
deemed to be an affiliate of the Company under the federal securities laws, such
shares are subject to restrictions on resale and transfer imposed by applicable
federal and state law in addition to the restrictions set forth in the Plan and
this Agreement;
(c) he is (and his heirs, executors, administrators and representatives are)
bound by, and the shares of Restricted Stock are subject to, the terms,
conditions and restrictions set forth in the Plan and this Agreement, the
Company’s Certificate of Incorporation and By-Laws and applicable law (all as
currently or hereafter in effect);
(d) there is no obligation of the Company to continue to have the shares of the
Company’s common stock (including the shares of Restricted Stock if and when
they may become vested) listed, traded or quoted on any securities exchange or
on any quotation system or other established trading market;
(e) no representations, promises or commitments have been made to the Director
relating to (i) the repurchase by the Company of any shares of Restricted Stock
upon such shares having become vested, or (ii) the amount of dividends or
distributions, the percentage of profit or the return on investment, if any,
that he might expect to receive as a result of owning the shares of Restricted
Stock (whether before or after the shares shall have become vested); and

 

2



--------------------------------------------------------------------------------



 



(f) the shares of Restricted Stock shall be held by the Director for his own
account and not for another person and not with a view to resale, distribution,
subdivision or fractionalization of such shares.
6. Non-transferability. Except in the event of the Director’s death or
Disability (and then only in the manner set forth in the Plan), until the Period
of Restriction shall have ended or lapsed and the shares of Restricted Stock
shall have become vested or have been forfeited, the unvested shares of
Restricted Stock (a) cannot be sold, transferred, assigned, margined,
encumbered, bequeathed, gifted, alienated, hypothecated, pledged or otherwise
disposed of, nor can a lien, security interest or option be placed thereon,
whether by operation of law, whether voluntarily or involuntarily, or otherwise,
and (b) are not subject to execution, attachment or similar process or otherwise
available to the creditors of the Director. After the Period of Restriction
shall have ended or lapsed and the shares of Restricted Stock shall have become
vested, the shares of Restricted Stock may be sold, transferred, gifted or
otherwise disposed of in accordance with applicable law and the requirements
then in effect of the principal securities exchange or market (or of any
quotation system or other established trading market) on which the Company’s
shares of common stock are then listed or traded, if any. Any attempted or
purported sale, transfer or other act in breach of or contrary to this Section 6
shall be null and void and of no force or effect whatsoever.
7. Issuance of Shares. Promptly following the execution of this Agreement, the
Company shall issue (or purchase in the open market or in privately-negotiated
transactions) the shares necessary to satisfy the Award of Restricted Stock and
thereafter until vesting or forfeiture shall maintain such shares in book-entry
form in the name of or for the benefit of the Director. Until such time as the
Period of Restriction shall have ended or lapsed and the shares of Restricted
Stock shall have become vested, the Director shall not be entitled to hold such
unvested shares in “street name” and the Company shall not issue any certificate
representing unvested shares in the name of the Director. Upon request by the
Director following the date on which the Period of Restriction shall have ended
or lapsed and the shares of Restricted Stock shall have become vested, the
Company shall release such vested shares to the Director and shall, based upon
the instructions of the Director, either cause such shares to be placed in
“street name” with a broker designated by the Director or issue a stock
certificate representing such vested shares in the name of the Director with a
legend in substantially the following form imprinted thereon:
RESTRICTIONS ON TRANSFER
The securities represented by this Certificate have not been registered or
qualified under the Securities Act of 1933, as amended (the “Act”), the laws of
the State of Delaware or any other state securities laws and may not be sold,
transferred, gifted, pledged or otherwise disposed of in the absence of such
registration or qualification or an exemption therefrom under the Act and any
applicable state securities laws.
The securities represented by this Certificate are subject to the terms of a
Restricted Stock Award Agreement and the Directors’ Stock Plan of the Company,
which contain restrictions on the sale, transfer, gift, pledge and other
disposition of, and other matters relating to, these securities, copies of which
agreement and plan are on file with the Secretary of the Company.

 

3



--------------------------------------------------------------------------------



 



8. Effect of the Plan; Continuation in Office; Certain Conflicts. The Award of
Restricted Stock is made under and is subject to the terms and conditions of the
Plan, and the Director agrees that he shall comply with the provisions of the
Plan.
Neither this Agreement nor the Award of Restricted Stock (a) constitutes an
agreement, understanding or commitment relating to the continued service or the
nomination of the Director as a director of the Company, (b) affects or limits
the ability of the Director to resign or retire as a director of the Company at
any time, including during the Period of Restriction, or (c) affects or limits
the stockholders or the Board of Directors of the Company from removing the
Director from office at any time, including during the Period of Restriction.
In the event of any conflict between the Plan and this Agreement, then this
Agreement shall control; provided however, that in the event that this Agreement
is silent with respect to a particular matter relating to the Award of
Restricted Stock, then the Plan shall control with respect to such matter.
9. Income Taxes. All federal, state and local income taxes (and all interest and
penalties thereon) that arise or are imposed upon by virtue of the vesting of
the shares of Restricted Stock shall be the responsibility of and paid by the
Director.
10. Effect of Change in Control, Death or Disability. Notwithstanding anything
to the contrary contained in this Agreement, in the event of a Change in Control
(as defined in the Plan) or the death or Disability (as defined in the Plan) of
the Director during the Period of Restriction, all shares of Restricted Stock
that have not yet become vested as of the time of such event shall be treated in
accordance with and as required by the Plan.
11. Miscellaneous.
(a) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Company and the Director and their respective heirs,
executors, representatives, successors and assigns; provided, however that
neither party may assign this Agreement without the prior written consent of the
other party hereto except that the Company may, without the consent of the
Director, assign this Agreement in connection with any merger, consolidation,
share exchange, combination, sale of stock or assets or similar transaction
involving the Company or any transaction or series of transactions constituting
a Change in Control. In the event of any such permitted assignment by the
Company of this Agreement, all references to the “Company” shall thereafter mean
and refer to the successor or assignee of the Company.

 

4



--------------------------------------------------------------------------------



 



(b) Waiver. Either party hereto may, by a writing signed by the waiving party,
waive the performance by the other party of any of the covenants or agreements
to be performed by such other party under this Agreement or any breach of or
noncompliance with any provision of this Agreement. The waiver by either party
hereto shall not operate or be construed as a continuing or subsequent waiver or
a waiver of any other or subsequent failure of performance, breach or
noncompliance hereunder. The failure or delay of either party at any time to
insist upon the strict performance of any provision of this Agreement or to
enforce its rights or remedies under this Agreement shall not be construed as a
waiver or relinquishment of the right to insist upon strict performance of such
provision, or to pursue any of its rights or remedies for any breach hereof, at
a future time.
(c) Amendment. This Agreement may be amended, modified or supplemented only by a
written agreement executed by both of the parties hereto.
(d) Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation or construction
of this Agreement.
(e) Severability. In case any one or more of the provisions (or any portion
thereof) contained herein shall, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or
provisions (or portion thereof) had never been contained herein.
(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute one and the same agreement.
(g) Construction. This Agreement shall be deemed to have been drafted by both
parties hereto. This Agreement shall be construed in accordance with the fair
meaning of its provisions and its language shall not be strictly construed
against, nor shall ambiguities be resolved against, either party.
(h) Entire Agreement. This Agreement and the Plan constitute the entire
understanding and agreement between the parties hereto (and supersede all other
prior agreements, understandings, commitments and representations), whether oral
or written, between the parties hereto relating to the shares of Restricted
Stock.
(i) Governing Law. Because the Company maintains its principal office in
Indiana, this Agreement shall be governed by and construed in accordance with
the laws of the State of Indiana, without reference to any choice of law
provisions, principles or rules thereof (whether of the State of Indiana or any
other jurisdiction) that would cause the application of any laws of any
jurisdiction other than the State of Indiana.
(j) Recitals. The recitals, premises and “Whereas” clauses contained on page 1
of this Agreement are expressly incorporated into and made a part of this
Agreement.

 

5



--------------------------------------------------------------------------------



 



(k) Capitalized Terms. All capitalized terms used but not otherwise defined in
this Agreement shall have the same meaning ascribed to such terms in the Plan.
(l) Review and Consultation. The Director hereby acknowledges and agrees that he
(i) has read and is familiar with this Agreement and the Plan, (ii) understands
the provisions and effects of this Agreement and the Plan, and (iii) has
consulted with such of his attorneys, accountants and other advisors as he has
deemed advisable prior to executing this Agreement. THE DIRECTOR HEREBY FURTHER
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED ANY ADVICE,
COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT OR THE PLAN FROM ANY
DIRECTOR, OFFICER OR EMPLOYEE OF, OR ANY ATTORNEY OR REPRESENTATIVE FOR, THE
COMPANY.
(m) Certain Approvals Required. Any amendment, modification or supplement of, or
any waiver under, this Agreement on behalf of the Company shall be made and
shall be effective only upon the approval thereof by the Compensation Committee
of the Company.
* * *
[Signature Page Follows this Page]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Director have made, entered into,
executed and delivered this Agreement as of the day and year first above
written.

                  CHROMCRAFT REVINGTON, INC.    
 
           
 
  By:        
 
     
 
   
 
                DIRECTOR    
 
                          Signature of Director    

 

7